NONPRECEDENTIAL DISPOSITION
                                     To be cited only in accordance with
                                              Fed. R. App. P. 32.1



                  United States Court of Appeals
                                               For the Seventh Circuit
                                               Chicago, Illinois  60604

                                                Argued April 10, 2008
                                                Decided June 10, 2008

                                                       Before

                                       JOEL M. FLAUM, Circuit Judge 

                                       MICHAEL S. KANNE, Circuit Judge

                                       TERENCE T. EVANS, Circuit Judge

No. 07‐3714

UNITED STATES OF AMERICA,                                     Appeal from the United States District
                                Plaintiff‐Appellee,           Court for the Northern District of
                                                              Illinois, Eastern Division.
                              v.
                                                              No. 05 CR 1003
MARK J. HELFAND,
              Defendant‐Appellant.                            Samuel Der‐Yeghiayan, Judge.



                                                      O R D E R

        In 1999, attorney Mark Helfand got mixed up in a real estate flipping scheme
with The Jackson Four:  Maria, Dawn, Jackie, and James.  Helfand, along with three of
the Jacksons, was indicted for defrauding Flagstar Bank, 18 U.S.C. § 1344, which bought
twelve mortgages on properties flipped by the group.  A jury found Helfand guilty on
only one of the twelve counts of bank fraud charged in the indictment.  He now appeals
his conviction, arguing that the government failed to present sufficient evidence of his
intent to defraud Flagstar.
No. 07-3714                                                                            2


       The Jacksons pleaded guilty to the charges in the indictment and testified at
Helfand’s trial.  Dawn explained that she first met Helfand when she was purchasing a
property about to go into foreclosure‐‐she retained Helfand to represent her at the
closing based on her mortgage broker’s recommendation.  Soon Helfand became more
involved in the Jacksons’ business ventures.  The Jacksons explained that they would
find distressed, low‐cost properties‐‐generally priced around $30,000‐‐but because they
had bad credit, they looked to Helfand instead of a bank to front the money for the
purchase.  Helfand agreed to loan the money to the Jacksons for a $5,000 fee, required
payment quickly‐‐usually within 30 days‐‐and charged $1,000 for every week payment
was late.

       These terms made prompt payment important, so the Jacksons would line up
buyers before they actually acquired the properties themselves.  The Jacksons enticed
the buyers by explaining that no down payment was required, representing that the
Jacksons would help secure financing on the buyers’ behalf, and promising to renovate
the properties with the loan proceeds.  After purchasing the properties with Helfand’s
help, the Jacksons, two of whom were appraisers, then valued the properties as if they
had already been renovated and set the resale price at falsely inflated appraisal values. 
They filled out loan applications with Flagstar Bank on behalf of the buyers, overstating
the buyers’ assets and income, and attached doctored bank account and employment
verification letters in support of their misrepresentations.  The Jacksons testified,
though, that Helfand was not involved with the false appraisals or loan applications.

        Once Flagstar approved the loan applications, Helfand stepped in again, acting
as the closing attorney for the Jacksons.  The closings came quickly on the heels of the
Jacksons’ initial purchases of the properties‐‐for the count of conviction, the Jacksons
purchased the property for $30,000, and eight days later Helfand conducted a closing to
sell the property for $85,000.  Although all of the loans required the buyers to pay a
down payment, none did.  For most of the indicted transactions, Helfand paid the down
payment and other closing costs on behalf of the buyers and then directed the title
company that performed the closing to reimburse him those funds.  Once Flagstar
disbursed the funds, Helfand also directed the closing agent to pay him the amount he
loaned the Jacksons for the initial purchase of the property plus the $5,000 loan fee.  The
remaining funds (after all the closing costs were paid) went to the Jacksons.  The
Jacksons never renovated the properties, and the buyers were left with run‐down, often
uninhabitable homes.  Soon, the buyers were unable to keep up with their mortgage
payments and the loans quickly fell into foreclosure.
No. 07-3714                                                                           3


        Although Helfand was usually uninvolved with the procurement of the loans,
the government presented evidence that he helped secure one.  Lisa McGill, Maria
Jackson’s hairdresser, purchased one of the properties, but before Flagstar would
disburse the mortgage funds, it required proof that she could pay the down payment. 
McGill, however, did not have the money to make the down payment.  In order to
satisfy Flagstar, Helfand withdrew $27,000 from a personal account in the form of a
cashier’s check payable to McGill.  He then opened a bank account (a lawyer’s trust
account) in McGill’s name and deposited the cashier’s check into that account.  In order
to do so, the cashier’s check was endorsed to Helfand purportedly by McGill.  But
McGill testified that her signature on the back of the check, which authorized payment
to Helfand, was a forgery, and stated she had no knowledge that this account was set
up.  Helfand’s secretary, on the other hand, testified that the handwriting on the back of
that cashier’s check was Helfand’s and that his signature appeared accurate.  After the
account was created, the bank generated a letter verifying that McGill had $27,000 in the
account.  That letter was faxed to the mortgage broker from Helfand’s office, and from
there, faxed to Flagstar.  Just a day after the account was opened and the verification
letter was faxed, McGill’s account was closed and the $27,000 was deposited into an
account controlled by Helfand.  After receiving the faxed letter, Flagstar disbursed the
funds.

       After the government rested, Helfand moved for a judgment of acquittal,
arguing that although the Jacksons perpetrated a massive fraud, he unwittingly
participated in the scheme.  He maintained that there was nothing fraudulent about his
paying the down payments on behalf of the buyers because he did so openly, and the
closing agent‐‐and by extension Flagstar‐‐had to be aware of this fact.  He also
maintained that because he opened a lawyer trust account on behalf of McGill, holding
the $27,000 in a representative capacity, his actions were not fraudulent.  The district
court denied this motion, and the jury found Helfand guilty on only the count involving
the McGill transaction.

       At sentencing the government argued that the district court should base
Helfand’s sentence on the loss generated by all of the indicted counts, contending that
the acquitted counts could be considered relevant conduct.  The district court rejected
this argument, finding insufficient evidence “that the losses in the acquitted counts are
attributable to the Defendant[.]”  Instead the court calculated the loss amount to be
$21,000 by subtracting the $38,000 Flagstar recovered after selling the McGill property
from the $59,000 principal on McGill’s mortgage.  The district court then sentenced
No. 07-3714                                                                             4


Helfand to a below‐guidelines sentence of five months imprisonment, but tacked on an
additional five months of home confinement with electronic monitoring.  Finally, the
district court ordered that Helfand pay $16,000 in restitution to Flagstar, crediting him
$5,000 for payment he had made to Flagstar as part of a settlement of a civil suit with
the bank.

        On appeal Helfand first argues that there was insufficient evidence to establish
that he had the requisite intent to defraud Flagstar.  Section 1344, which proscribes any
scheme to defraud a bank by means of false pretenses, “requires the showing of an
intent to deceive a bank in order to obtain from it money or other property.”  United
States v. Lane, 323 F.3d 568, 583 (7th Cir. 2003).  Defendants who argue that the
government presented insufficient evidence to support a jury’s verdict face “a steep
uphill battle.”  United States v. Jaffe, 387 F.3d 677, 680 (7th Cir. 2004); United States v.
Graham, 315 F.3d 777, 781 (7th Cir. 2003).  It’s not enough for a defendant to offer
alternative, innocent explanations for his conduct.  United States v. Humphreys, 468 F.3d
1051, 1054 (7th Cir. 2006); United States v. Romero, 57 F.3d 565, 570 (7th Cir. 1995). 
Instead, the defendant must show that, even when viewing the evidence in the light
most favorable to the government, no rational jury could have found him guilty beyond
a reasonable doubt.  United States v. Bailey, 510 F.3d 726, 733 (7th Cir. 2007).

       Helfand urges us to examine the McGill transaction within the context of the
eleven other transactions included in the indictment.  He argues that in all twelve
transactions, the closing agent, and by extension Flagstar, knew that the buyers were
not paying the down payment.  The closing agent‐‐who testified that she represented
the lender’s interest in the transaction‐‐accepted Helfand’s checks to pay the down
payment and, in two transactions, directly paid the down payment herself, refunding
her company once the transaction closed.  According to Helfand, everyone knew that
the buyers were not supplying the down payments, and the bank letter he procured
evidencing McGill’s ability to pay the down payment was not intended to defraud
Flagstar, but rather generated to fulfill one of its pro forma requests.

       While this is a plausible interpretation of the evidence, it is not the only
interpretation that the jury was permitted to make; a reasonable jury could also
conclude that Helfand deceived Flagstar to ensure that McGill could get a loan to buy
the home.  The government presented circumstantial evidence that Helfand knew of the
fraudulent flipping scheme and wished it to succeed.  Ensuring McGill secured a
mortgage also ensured that Helfand could recoup the money he had initially invested to
No. 07-3714                                                                                5


purchase the property plus his $5,000 loan fee.  And a jury was certainly entitled to
infer, from the drastic and quick appreciation of the property’s value, that Helfand
knew a fraud was afoot.  Discounting the down payment and closing costs from
the purchase price, the property’s value doubled ($30,000 to $60,000) in just eight days‐‐
a suspiciously high return even in a hot real‐estate market.  And it was only with
Helfand’s help that the scheme was successful.  Helfand used his own funds to make it
look like McGill had $27,000 for the down payment, a lie that overstated her assets and
exposed the bank to a higher risk of nonpayment than it might have otherwise
assumed.  The fact that he opened a lawyer trust account and purported to hold
McGill’s money in a representative capacity is inconsequential.  McGill never had the
money, and by opening an account and sending Flagstar a letter claiming that she did,
Helfand provided false information to the bank.  The provision of such falsified
information is sufficient to prove Helfand’s intent to defraud Flagstar.  See United States
v. Frost, 281 F.3d 654, 656 (7th Cir. 2002); United States v. Moede, 48 F.3d 238, 241‐42 (7th
Cir. 1995).

        Next, Helfand challenges the district court’s finding that the fraud amounted to a
$21,000 loss, which formed the basis of the restitution order and a 4‐level upward
adjustment to his offense level under the guidelines.  Helfand points out that Flagstar
purchased the McGill property for the full amount then due on the mortgage at the
sheriff’s foreclosure sale instead of letting it go to the next highest bidder (he does not
disclose what that bid would have been).  Thus, he contends that any subsequent loss
Flagstar suffered was its own doing and his fraud caused no loss.

        But a fraud victim’s effort to mitigate its losses does not lessen the wrongdoer’s
liability.  United States v. Vitek Supply Corp., 144 F.3d 476, 488‐89 (7th Cir. 1998) (holding
that costs of measures to rectify harm caused by defendant properly considered when
calculating fraud loss).  Rather, the touchstone of a fraud loss calculation is the
pecuniary harm that was intended or resulted from the offense.  U.S.S.G. § 2B1.1 cmt.
n.3(A); United States v. Radziszewski, 474 F.3d 480, 486 (7th Cir. 2007).  Flagstar lost
money because of Helfand’s participation in the Jacksons’ fraud.  His
misrepresentations induced Flagstar to fund a $59,000 mortgage to McGill against a
pledged collateral that ended up being worth $38,000, far less than the $85,000
represented on the loan application.  The district court properly calculated the fraud
loss as the amount of the loan, deducting the amount Flagstar recovered from selling
the property.  U.S.S.G. § 2B1.1 cmt. n.3(E)(ii); Lane, 323 F.3d at 590 (fixing intended loss
No. 07-3714                                                                            6


at amount of loan less value of collateral pledged to secure loan); United States v. Downs,
123 F.3d 637, 643 (7th Cir. 1997).

       Helfand also raises a separate challenge to the court’s restitution order.  When
calculating the restitution amount, the district court credited Helfand $5,000 for
settlement payments he made to Flagstar in a separate civil suit.  In that suit Flagstar
alleged that it incurred losses on at least 42 different mortgages, including the McGill
transaction, and Helfand settled the case for $238,000, which, according to the terms of
the agreement, represented his “gross earnings . . . in connection with the transactions
at issue.”  Based on this settlement figure, Helfand paid back, on average, a little over
$5,000 per transaction.  Using this settlement amount and trial evidence demonstrating
that Helfand made $5,000 in fees when he fronted money to the Jacksons for the initial
purchase of the properties, the district court concluded that $5,000 of the $238,000
settlement could be attributed to the McGill transaction.  Helfand now suggests that he
should be credited the whole amount of the settlement and therefore owes nothing in
restitution.

        This argument misses the mark.  A restitution award must credit payments the
defendant makes to the victim for the losses stemming from his offense, 18 U.S.C.
§ 3664(j)(2)(A); United States v. Swanson, 394 F.3d 520, 528 (7th Cir. 2005), but not for
unrelated losses.  Here, the restitution amount is based on only the McGill transaction,
so Helfand should not receive credit for payments he made to Flagstar for other
transactions.  While it’s possible that more of the $238,000 settlement could be
apportioned to the McGill transaction, Helfand never offered evidence that it did, and
we cannot say that the district court’s approximation was an abuse of discretion.  United
States v. Sensmeier, 361 F.3d 982, 988 (7th Cir. 2004).

       Accordingly, the judgment of the district court is AFFIRMED.